Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 1 of 8 Page ID #:5841



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                  DEFENDANTS’ OPPOSITION TO
 13       vs.                              PLAINTIFF NUTRITION
                                           DISTRIBUTION’S MOTION IN
 14 IronMag Labs, LLC, a Nevada Limited LIMINE NO. 1 TO EXCLUDE
    Liability Company, Robert DiMaggio, an EVIDENCE OF PLAINTIFF’S
 15 individual, and DOES 1 through 10,     OTHER SUPPLEMENT FALSE
    inclusive,                             ADVERTISING LAWSUITS
 16
                 Defendants.               Hearing:
 17                                        Date:        December 3, 2018
                                           Time:        10:00 a.m.
 18                                        Courtroom:   880
 19                                         Date Action Filed:   October 21, 2015
                                            Discov. Cutoff:      October 15, 2018
 20                                         Pretrial Conf.:      November 26, 2018
                                            Trial Date:          December 4, 2018
 21
 22
 23
 24
 25
 26 / / /
 27 / / /
 28 / / /
                                                  DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                             NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                                     Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 2 of 8 Page ID #:5842



  1 I.          INTRODUCTION AND ARGUMENT SUMMARY.
  2             Plaintiff Nutrition Distribution, LLC must prove causation and actual injury
  3 as part of its claim for relief for false advertising under the Lanham Act, and to
  4 establish a right to any remedy.1 More specifically, it must prove Defendants’
  5 alleged false advertising of two of IronMag Labs’ former products, OSTA RX and
  6 Super DMZ 4.0, caused the “loss of revenue,” “loss of goodwill” and
  7 “disparagement” Nutrition Distribution alleges and for which it seeks significant
  8 monetary relief. Cplt., ¶¶ 7, 8, 43. Nutrition Distribution’s own allegations concede
  9 it must prove causation and injury resulting from the acts of false advertising it
 10 alleges Defendants committed. Cplt., ¶¶ 15, 43.
 11             Evidence that Nutrition Distribution has filed not fewer than 83 other false
 12 advertising lawsuits against other competing supplement companies since 2015
 13 alleging those companies caused the same injuries that Nutrition Distribution alleges
 14 Defendants caused (loss of revenue through the diversion of business, loss of
 15 goodwill, and disparagement) is highly relevant to Nutrition Distribution’s claims of
 16 causation and injury here. Over half of those lawsuits concern the same class of
 17 substance – SARMs – at issue in this action, and most of the rest concern other
 18 “muscle gainer” products Nutrition Distribution alleged compete with its muscle
 19 gainer products Advanced PCT or Mass FX Black at issue in this case. For the
 20 other supplement products, like stimulants, Nutrition Distribution still contends the
 21 false advertising by other competing companies injured it in the form of loss of
 22 goodwill and disparagement which remain part of its claims here.
 23
      1
 24      Nutrition Distribution has abandoned its claims for relief for unfair competition
      and false advertising under California law, California Business & Professions Code
 25   sections 17200 et seq. and 17500 et seq. Dkt nos. 76 and 95. It’s claim for false
      advertising under the Lanham Act is its only remaining claim for relief. In addition,
 26   the Court entered its Order on November 16, 2018 granting in part and denying in
      part the parties’ cross-motions for summary judgment, which, to Defendants’
 27   knowledge, fully disposes of Plaintiff’s Lanham Act claim. Dkt no. 117,
      Defendants file their Oppositions to Plaintiff’s two (untimely) motions in limine in
 28   an abundance of caution because of the filing deadline, and because no judgment
      has yet been entered.
                                                           DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                      NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                         -1-                  Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 3 of 8 Page ID #:5843



  1             Defendants do not offer evidence of these other highly similar (and in some
  2 cases, almost identical) complaints as character evidence. Defendants do not offer it
  3 to show Nutrition Distribution is litigious. Rather, these parallel lawsuits are
  4 evidence of causation and injury, or lack of causation and injury caused by
  5 Defendants, and evidence concerning Nutrition Distribution’s right to any remedy
  6 (including damages and disgorgement), which are part of Nutrition Distribution’s
  7 prima facie case. Defendants request that the Court deny Nutrition Distribution’s
  8 Motion.
  9 II.         ARGUMENT.
 10             A.           Nutrition Distribution’s Motion And Objections To Defendants’
 11                          Trial Exhibits 77-86, 125-126, and 201-344 Are Untimely.
 12             Nutrition Distribution’s Motion is untimely. Nutrition Distribution filed its
 13 two motions in limine on November 12, 2018, noticing them for hearing on
 14 December 3 – in other words, on notice of 21 days. Central District Local Rules
 15 require 28-days’ notice. Defendants, in contrast, filed their motions in limine on
 16 November 5, providing sufficient notice.
 17             Nutrition Distribution’s objections to Defendants’ exhibits are also untimely.
 18 Pursuant to Federal Rule of Civil Procedure 26(a)(3)(B) and Local Rule 16-6.3,
 19 parties must include objections to exhibits with the proposed joint pretrial
 20 conference order. Nutrition Distribution emailed the Court the joint pretrial
 21 conference order on October 29, 2018 (the deadline to lodge it under the scheduling
 22 Order) in an apparent unsuccessful attempt to lodge it, then lodged it on November
 23 2, 2018. Dkt no. 95. Nutrition Distribution did not include objections to
 24 Defendants’ proposed exhibits in the proposed joint pretrial conference order.2
 25 / / /
 26   2
       Under FRCP 26(a)(3)(B) an objection not made within the time set forth in that
 27 rule, “except for one under Federal Rule of Evidence 402 or 403” is waived.
    Nutrition Distribution’s Motion relies in part on Rules 402 and 403, and such
 28 objections would not be waived. Any objection under FRE 404 would be waived,
    but Defendants are not offering this evidence as character evidence.
                                                              DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                         NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                             -2-                 Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 4 of 8 Page ID #:5844



  1 Also, under Local Rule 16-6.3 “the grounds for all objections shall be stated
  2 separately as to each exhibit.” Nutrition Distribution has not done that either.
  3             B.           Evidence Of Nutrition Distribution’s Other Supplement False
  4                          Advertising Lawsuits Since 2015 Are Relevant To Causation And
  5                          Actual Injury And The Right To Remedies.
  6             The Lanham Act is not a private attorney general act. A plaintiff must have
  7 and prove damage or actual injury to itself to recover damages or disgorgement.
  8 Harper House, Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 210 (9th Cir. 1989) (re
  9 damages); TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 824-27 (9th Cir.
 10 2011) (showing for disgorgement); Biocell Tech. LLC v. Arthro-7, 2013 WL
 11 12063914, at *8 (C.D. Cal. May 22, 2013) (showing for disgorgement).
 12             Nutrition Distribution’s own allegations acknowledge it must prove causation
 13 and injury. Nutrition Distribution alleges “Plaintiff’s injuries as herein alleged were
 14 proximately caused by the aforementioned defendants.” Cplt., ¶ 15, emphasis
 15 added. It also alleges, “Plaintiff has suffered both an ascertainable economic loss of
 16 money and reputational injury by the diversion of business from Plaintiff to IMG
 17 and the loss of goodwill in Plaintiff’s products” it contends was caused by the
 18 alleged false advertising. Id., ¶ 43. Actual injury caused by the alleged false
 19 advertising of OSTA RX and Super DMZ 4.0 are necessary elements of Nutrition
 20 Distribution’s claim.
 21             Those injuries, according to Nutrition Distribution, were the diversion of its
 22 sales and resulting loss of revenue, the loss of goodwill, and disparagement. It
 23 alleges, “Plaintiff has suffered both an ascertainable economic loss of money and
 24 reputational injury by the diversion of business from Plaintiff to IMG and the loss of
 25 goodwill in Plaintiff’s products,” and that Defendants’ advertisements have “the
 26 tendency to disparage Plaintiff’s products and goodwill.” Cplt., ¶¶ 43, 70. Nutrition
 27 Distribution alleges Defendants’ advertising “unjustly enriched Defendants at the
 28 expense of Plaintiff,” and that Defendants’ false advertisements “caused Plaintiff
                                                             DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                        NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                            -3-                 Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 5 of 8 Page ID #:5845



  1 extensive and irreparable harm, including, but not limited to, loss of revenue,
  2 disparagement, and loss of goodwill.” Cplt., ¶¶ 7, 8. The only Nutrition
  3 Distribution product identified in the Complaint is Advanced PCT, which Nutrition
  4 Distribution calls a muscle gainer, but it has also recently sought to put its “muscle
  5 gainer” product Mass FX Black at issue in this action.
  6             In addition to the absence of evidence that Defendants’ advertising of OSTA
  7 RX and Super DMZ 4.0 caused any damage or injury to Nutrition Distribution,
  8 Nutrition Distribution has the further problem of having contended that hundreds of
  9 other persons and companies injured its sales and goodwill through the false
 10 advertising of other competing supplement products, most of which Nutrition
 11 Distribution contended competed with its muscle gainer supplements. Specifically,
 12 49 of Nutrition Distribution’s false advertising lawsuits concerned SARMs, 10
 13 concerned peptides, 7 concerned “prohormones,” 4 concerned “DMZ,” 3 concerned
 14 products described as growth hormones, and 2 concerned other products alleged to
 15 be like steroids (with some of the lawsuits concerning more than one category of
 16 “muscle gainer”). Dkt no. 61-2 [Mircheff decl., ¶ 3, Ex. 1 – chart of lawsuits];
 17 Dkt no. 50 [RJN, Exs. 9-91 – Nutrition Distribution’s false advertising complaints re
 18 supplements]. Many of those lawsuits concern more than one “competing” product
 19 advertised by the defendant(s), like in this lawsuit.
 20             Even for the small group of lawsuits on competing supplement products that
 21 were not muscle gainers, like stimulants and “male enhancement” products, because
 22 Nutrition Distribution alleges loss of goodwill and disparagement injury in those
 23 actions, Nutrition Distribution’s lawsuits concerning non-muscle gainers alleging
 24 those injuries are still relevant to the causation of those injuries Nutrition
 25 Distribution must prove here -- even if such products did not directly compete with
 26 its muscle gainer products. See Dkt. nos. 50, 61-2.
 27 / / /
 28 / / /
                                                         DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                    NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                        -4-                 Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 6 of 8 Page ID #:5846



  1             Nutrition Distribution’s allegations of causation and injury in its other
  2 supplement false advertising lawsuits are also relevant to the right to relief it seeks
  3 here, including disgorgement of IronMag Labs’ profits. To obtain that relief, it must
  4 prove actual injury caused by the alleged false advertising. TrafficSchool.com, Inc.,
  5 653 F.3d at 825, 831 (finding the plaintiff established Article III injury, but not
  6 actual injury caused by the alleged false advertising for purposes of disgorgement);
  7 Biocell Tech. LLC, 2013 WL 12063914 at *8-9, *12 (same). Disgorgement of a
  8 defendant’s profits under 15 U.S.C. section 1117(a) without proof of actual injury
  9 caused by the alleged false advertising only potentially applies in two types of cases,
 10 neither of which applies here: (1) comparative false advertising, and (2) “when
 11 defendant associates its product with plaintiff’s noncompetitive product to
 12 appropriate good will or brand value.” TrafficSchool.com, Inc., 653 F.3d 820 at
 13 831; Biocell Tech. LLC, 2013 WL 12063914 at *12; see also Pom Wonderful Ltd.
 14 Liab. Co. v. Ocean Spray Cranberries, Inc., 2011 U.S. Dist. LEXIS 117906, at *7-8
 15 (C.D. Cal. Oct. 12, 2011).
 16             Nutrition Distribution must show the monetary remedy it seeks is for injury or
 17 loss caused by Defendants’ alleged false advertising – as opposed to injury caused
 18 by general market competition, or by dozens or hundreds of other competing
 19 companies also alleged to have falsely advertised SARMs or other “illicit” muscle
 20 gainers in the same time period, thus injuring it. In TrafficSchool.com, Inc., for
 21 example, the Ninth Circuit affirmed the order denying the plaintiff disgorgement of
 22 the defendant’s profits, holding,
 23                          The Lanham Act allows an award of profits only to the
                             extent the award “shall constitute compensation and not a
 24                          penalty.” 15 U.S.C. § 1117(a). But “when advertising
                             does not directly compare defendant’s and plaintiff’s
 25                          products,” the injury to plaintiff “may be a small fraction
                             of the defendant’s sales, profits, or advertising expenses.”
 26                          Harper House, Inc., 889 F.2d at 209 n. 8. Plaintiffs didn’t
                             produce any proof of past injury or causation, so the
 27                          district court had no way to determine with any degree of
                             certainty what award would be compensatory.
 28
                                                                  DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                             NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                                -5-                  Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 7 of 8 Page ID #:5847



  1 TrafficSchool.com, Inc., 653 F.3d at 831. The district court reached a similar
  2 finding in Biocell Tech. LLC. Biocell Tech. LLC, 2013 WL 12063914 at *12. The
  3 motions for summary judgement thoroughly brief this law. In short, Nutrition
  4 Distribution’s allegations that hundreds of other companies and persons have injured
  5 it through the false advertising and sale of other competing supplement products is
  6 relevant to Nutrition Distribution’s claim that Defendants’ advertising has injured it
  7 and how much of any injury was caused by Defendants. Although the Court
  8 determines the amount of disgorgement to award (if any), the jury makes the
  9 findings of whether the plaintiff has established actual injury caused by the alleged
 10 false advertising, and on damages (assuming Nutrition Distribution is permitted to
 11 present damages evidence – see Defendants’ Motion for Evidentiary Sanctions).
 12             C.           The Evidence Should Not Be Excluded Under Federal Rules Of
 13                          Evidence 403 or 404.
 14             Nutrition Distribution dislikes the optics of all the highly similar false
 15 advertising lawsuits it has brought since being offered into evidence, but the
 16 evidence is highly probative. Indeed, it is essential to Defendants’ defense of
 17 Nutrition Distribution’s prima facie case, as set forth above. Evidence is not
 18 “unfairly prejudicial” under Federal Rule of Evidence 403 because it is harmful to a
 19 party proving a claim or defense. None of the cases Nutrition Distribution cites are
 20 analogous. Defendants do not offer the evidence to show Nutrition Distribution is
 21 litigious. They offer it for the reasons stated above.
 22             Defendants also do not offer this evidence as character evidence (see Fed. R.
 23 Evid. 404), as set forth above and at length in the parties’ cross-motions for
 24 summary judgment. There is no basis for excluding this evidence under Federal
 25 Rule of Evidence 404. And as explained above, Nutrition Distribution waived
 26 objections to the subject exhibits other than under Federal Rules of Evidence 402
 27 and 403 but not timely making them when lodging the proposed pre-trial conference
 28 order. Fed. R. Civ. Proc. 26(a)(3)(B).
                                                             DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                        NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                           -6-                  Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 120 Filed 11/19/18 Page 8 of 8 Page ID #:5848



  1 III.        CONCLUSION.
  2             Defendants respectfully request that the Court deny Nutrition Distribution’s
  3 Motion in Limine No. 1 in its entirety.
  4 Dated: November 19, 2018                            RUTAN & TUCKER, LLP
  5
                                                   By: /s/ Damon Mircheff
  6                                                    Damon D. Mircheff
                                                       Attorneys for Defendants
  7                                                    IronMag Labs, LLC and Robert
                                                       DiMaggio
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                           DEFENDANTS’ OPPN. TO PLAINTIFF’S MIL
      1069/101901-0006
                                                                      NO. 1 RE OTHER LAWSUITS
      13080794.1 a11/19/18                        -7-                   Case no. 2:15-cv-08233-R-JC
